 



Exhibit 10(c)
CTS CORPORATION
RESTRICTED STOCK UNIT AGREEMENT
     THIS AGREEMENT is made as of the 8th day of June, 2005 (the “Grant Date”)
between CTS CORPORATION, an Indiana corporation (the “Company”), and Donald K.
Schwanz (the “Grantee”).
1. Grant. Subject to the terms set forth in this Agreement and in the Company’s
2004 Omnibus Long-Term Incentive Plan (the “Plan”), the Company hereby grants to
the Grantee 45,000 Restricted Stock Units (the “Award”). Except as expressly
provided herein, capitalized terms used herein shall have the meaning ascribed
to such terms under the Plan.
     It is intended that this Agreement and its administration comply with the
provisions of Section 409A of the Code. Accordingly, notwithstanding any
provision in this Agreement or in the Plan to the contrary, this Agreement and
the Plan will be interpreted, applied and, to the minimum extent necessary to
comply with Section 409A of the Code, amended, so that the Agreement does not
fail to meet, and is operated in accordance with, the requirements of paragraphs
(2), (3) and (4) of Section 409A(a) of the Code. As used herein, “Code” means
the Internal Revenue Code of 1986 as amended from time to time, and any
interpretations thereof issued by the U.S. Treasury Department on which the
Company is permitted to rely.
2. Vesting and Settlement of Restricted Stock Units. The Award shall vest and
become non-forfeitable in installments as follows:
(i) On June 8, 2006, an amount equal to twenty percent (20%) multiplied by the
initial number of Restricted Stock Units specified in Section 1 of this
Agreement;
(ii) On June 8, 2007, an amount equal to twenty percent (20%) multiplied by the
initial number of Restricted Stock Units specified in Section 1 of this
Agreement;
(iii) On December 30, 2007, an amount equal to sixty percent (60%) multiplied by
the initial number of Restricted Stock Units specified in Section 1 of this
Agreement
(each such date, a “Vesting Date”), provided that the Grantee remains in the
continuous employ of the Company and is an employee of the Company on the
Vesting Date.
     Restricted Stock Units shall be settled on the basis of one Share for each
vested Restricted Stock Unit. On the following dates, or as soon thereafter as
is reasonably practicable, the Company shall distribute to the Grantee Shares
equal to twenty percent (20%) multiplied by the number of initial Restricted
Stock Units specified in Section 1

 



--------------------------------------------------------------------------------



 



above; June 8, 2006, June 8, 2007, June 8, 2008, June 8, 2009 and June 8, 2010
(each such date of distribution, a “Settlement Date”). The Company’s obligations
to the Grantee with respect to the Restricted Stock Units will be satisfied in
full upon the distribution of Shares corresponding to such Restricted Stock
Units. On the Settlement Date(s), the Company may, at its election, either
(i) credit the number of Shares to be distributed to the Grantee as of that
Settlement Date to a book-entry account in the name of the Grantee held by the
Company’s transfer agent; or (ii) credit the number of Shares to be distributed
to the Grantee as of that Settlement Date to a brokerage account designated by
the Grantee. In no event may any Settlement Date be accelerated except in
accordance with Section 409A of the Code.
     Notwithstanding anything to the contrary in this Agreement, upon the first
to occur of the following events, all Restricted Stock Units granted hereunder
shall vest and become nonforfeitable and Shares shall be distributed to the
Grantee, estate, guardian or beneficiary of the Grantee as the case may be, in
the settlement of Restricted Stock Units as soon as reasonably practicable, and
such date(s) of distribution shall be deemed to be the Settlement Date(s):
(a) Grantee’s becoming disabled, as defined by Section 409A of the Code;
(b) Grantee’s death;
(c) To the extent permitted by Section 409A of the Code, a change in ownership
or effective control of the Company; or in the ownership of a substantial
portion of the assets of the Company; or
(d) Grantee’s unforeseeable emergency, as defined and not in excess of the
amount permitted by Section 409A of the Code.
     Unless the Committee determines otherwise in its sole discretion, if the
Grantee’s employment with the Company terminates for any reason not specified
above, all Restricted Stock Units granted hereunder which have not vested as of
the date of such termination of employment shall be permanently forfeited on
such termination date.
     4. Tax Withholding. The Company shall have the right to deduct from any
compensation due the Grantee from the Company any federal, state, local or
foreign taxes required by law to be withheld in connection with the issuance of
Shares or vesting of any Restricted Stock Unit pursuant to this Agreement. To
the extent that the amounts payable to the Grantee are insufficient for such
withholding, it shall be a condition to the issuance of Shares or vesting of the
Restricted Stock Units, as the case may be, that the Grantee shall pay such
taxes or make provisions that are satisfactory to the Company for the payment
thereof.
     The Grantee may, at his or her election, pay such withholding taxes in cash
or, with respect to withholding amounts due in connection with a Settlement
Date, by having the Company retain Shares otherwise deliverable on the
Settlement Date in an

 



--------------------------------------------------------------------------------



 



amount sufficient to satisfy the amount of tax required to be withheld. The
determination of the number of Shares retained for this purpose shall be based
on the Fair Market Value of the Shares on the Settlement Date. In the event that
the retention of Shares to satisfy withholding taxes would otherwise result in
the delivery of a fractional Share, the Company will round down to the next
whole Share and apply the value of the fractional Share to the recipient’s tax
obligations or, in the alternative, the Company may make such other arrangements
to avoid the issuance of a fractional Share as may be permitted by law. No
Shares shall be transferred to the Grantee hereunder until such time as all
applicable withholding taxes have been satisfied. Employment tax withholding
shall be calculated based on the Fair Market Value of the Shares on the
applicable Vesting Date and income tax withholding shall be calculated based on
the Fair Market Value of the Shares on the Settlement Date.
     5. Rights Not Conferred. The Grantee shall have none of the rights of a
stockholder with respect to the Restricted Stock Units, including the right to
receive dividends or vote stock, until such time, if any, that Shares are
distributed to the Grantee in settlement thereof. The Grantee is further advised
that until distribution, the Company’s obligation will be merely that of an
unfunded and unsecured promise of the Company to deliver Shares in the future,
and the rights of the Grantee will be no greater than that of an unsecured
general creditor. No assets of the Company will be held as collateral security
for the obligations of the Company hereunder, and all assets of the Company will
be subject to the claims of the Company’s creditors.
     6. Agreement Not Assignable. This Agreement and the Restricted Stock Units
awarded hereunder are not transferable or assignable by the Grantee; provided
that no provision herein shall prevent the transfer of such Restricted Stock
Units or the Shares related thereto by will or by the laws of descent or
distribution in the event of the Grantee’s death.
     7. Adjustments. If and to the extent that the number of Shares shall be
increased or reduced in the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, stock split, reverse stock split, spin-off,
combination, repurchase or exchange of Shares or other securities of the
Company, or similar corporate transaction, the number and kinds of shares
subject to the Restricted Stock Units awarded hereunder may be adjusted by the
Committee, in its sole discretion. In the event of any such transaction, the
Committee may provide in substitution for the Restricted Stock Units granted
hereunder such alternative consideration as it may determine to be equitable.
     8. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Indiana.
     9. Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment to the Plan or the Agreement shall
adversely affect the value or number of the Grantee’s Restricted Stock Units
without the Grantee’s

 



--------------------------------------------------------------------------------



 



written consent, except to the extent necessary to comply with the provisions of
Section 409A of the Code.
     10. Administration. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Grantee, the Company and all other interested persons. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.
     11. Severability. If any provision of the Plan or this Agreement is,
becomes, or is deemed to be invalid, illegal or unenforceable in any
jurisdiction or would disqualify the Plan or award hereunder under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
purpose or intent of the Plan or award, such provision shall be stricken as to
such jurisdiction or award, and the remainder of the Plan or Agreement shall be
in full force and effect.
     12. Construction. The Restricted Stock Units granted hereunder are being
issued pursuant to Section 10 of the Plan (“Restricted Stock Award”) and are
subject to the terms of the Plan. A copy of the Plan has been given to the
Grantee, and additional copies of the Plan are available upon request during
normal business hours at the principal executive offices of the Company. To the
extent that any provision of this Agreement violates or is inconsistent with an
express provision of the Plan, the Plan provision shall govern and any
inconsistent provision in this Agreement shall be of no force or effect.
     13. Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first above written.

     
/s/ Donald K. Schwanz
     
 
 
Grantee
   

          CTS CORPORATION    
 
       
By:
                 /s/ Richard G. Cutter III    
 
       
 
            Richard G. Cutter III    
 
            Vice President, General Counsel and Secretary    

 



--------------------------------------------------------------------------------



 



CTS CORPORATION
RESTRICTED STOCK UNIT AGREEMENT
     THIS AGREEMENT is made as of the ___day of ___, ___(the “Grant Date”)
between CTS CORPORATION, an Indiana corporation (the “Company”), and ___(the
“Grantee”).
2. Grant. Subject to the terms set forth in this Agreement and in the Company’s
2004 Omnibus Long-Term Incentive Plan (the “Plan”), the Company hereby grants to
the Grantee ___ Restricted Stock Units (the “Award”). Except as expressly
provided herein, capitalized terms used herein shall have the meaning ascribed
to such terms under the Plan.
     It is intended that this Agreement and its administration comply with the
provisions of Section 409A of the Code. Accordingly, notwithstanding any
provision in this Agreement or in the Plan to the contrary, this Agreement and
the Plan will be interpreted applied and, to the minimum extent necessary to
comply with Section 409A of the Code, amended, so that the Agreement does not
fail to meet, and is operated in accordance with, the requirements of paragraphs
(2), (3) and (4) of Section 409A(a) of the Code. As used herein, “Code” means
the Internal Revenue Code of 1986 as amended from time to time, and any
interpretations thereof issued by the U.S. Treasury Department on which the
Company is permitted to rely.
2. Vesting and Settlement of Restricted Stock Units. The Award shall vest and
become non-forfeitable in installments equal to twenty percent (20%) multiplied
by the initial number of Restricted Stock Units specified in Section 1 of this
Agreement on each of the following dates; ___, ___, ___, ___, ___(each such
date, a “Vesting Date”), provided that the Grantee remains in the continuous
employ of the Company and is an employee of the Company on the Vesting Date.
     Restricted Stock Units shall be settled on the basis of one Share for each
vested Restricted Stock Unit. The Company shall distribute to the Grantee Shares
equal to twenty percent (20%) multiplied by the number of initial Restricted
Stock Units specified in Section 1 above, on the following dates, or as soon
thereafter as is reasonably practicable; ___, ___, ___, ___, ___(each such date
of distribution, a “Settlement Date”). The Company’s obligations to the Grantee
with respect to vested Restricted Stock Units will be satisfied in full upon the
distribution of one Share for each Restricted Stock Unit. On the Settlement
Date(s), the Company may, at its election, either (i) credit the number of
Shares to be distributed to the Grantee as of that Settlement Date to a
book-entry account in the name of the Grantee held by the Company’s transfer
agent; or (ii) credit the number of Shares to be distributed to the Grantee as
of that Settlement Date to a brokerage account designated by the Grantee. In no
event may

 



--------------------------------------------------------------------------------



 



any Settlement Date be accelerated except in accordance with Section 409A of the
Code.
     Notwithstanding anything to the contrary in this Agreement, upon the first
to occur of the following events, all Restricted Stock Units granted hereunder
shall vest and become nonforfeitable and Shares shall be distributed to the
Grantee, estate, guardian or beneficiary of the Grantee as the case may be, in
the settlement of Restricted Stock Units as soon as reasonably practicable, and
such date(s) of distribution shall be deemed to be the Settlement Date(s):
(a) Grantee’s becoming disabled, as defined by Section 409A of the Code;
(b) Grantee’s death;
(c) To the extent permitted by Section 409A of the Code, a change in ownership
or effective control of the Company; or in the ownership of a substantial
portion of the assets of the Company; or
(d) Grantee’s unforeseeable emergency, as defined and not in excess of the
amount permitted by Section 409A of the Code.
     Unless the Committee determines otherwise in its sole discretion, if the
Grantee’s employment with the Company terminates for any reason not specified
above, all Restricted Stock Units granted hereunder which have not vested as of
the date of such termination of employment shall be permanently forfeited on
such termination date.
     4. Tax Withholding. The Company shall have the right to deduct from any
compensation due the Grantee from the Company any federal, state, local or
foreign taxes required by law to be withheld in connection with the issuance of
Shares or vesting of any Restricted Stock Unit pursuant to this Agreement. To
the extent that the amounts payable to the Grantee are insufficient for such
withholding, it shall be a condition to the issuance of Shares or vesting of the
Restricted Stock Units, as the case may be, that the Grantee shall pay such
taxes or make provisions that are satisfactory to the Company for the payment
thereof.
     The Grantee may, at his or her election, pay such withholding taxes in cash
or by having the Company retain Shares otherwise deliverable on the Settlement
Date in an amount sufficient to satisfy the amount of tax required to be
withheld. The determination of the number of Shares retained for this purpose
shall be based on the Fair Market Value of the Shares on the Settlement Date. In
the event that the retention of Shares to satisfy withholding taxes would
otherwise result in the delivery of a fractional Share, the Company will round
down to the next whole Share and apply the value of the fractional Share to the
recipient’s tax obligations or, in the alternative, the Company may make such
other arrangements to avoid the issuance of a fractional Share as may be
permitted by law. No Shares shall be transferred to the Grantee hereunder until
such time as all applicable withholding taxes have been satisfied. Employment
tax

 



--------------------------------------------------------------------------------



 



withholding shall be calculated based on the Fair Market Value of the Shares on
the applicable Vesting Date and income tax withholding shall be calculated based
on the Fair Market Value of the Shares on the Settlement Date.
     5. Rights Not Conferred. The Grantee shall have none of the rights of a
stockholder with respect to the Restricted Stock Units, including the right to
receive dividends or vote stock, until such time, if any, that Shares are
distributed to the Grantee in settlement thereof. The Grantee is further advised
that until distribution, the Company’s obligation will be merely that of an
unfunded and unsecured promise of the Company to deliver Shares in the future,
and the rights of the Grantee will be no greater than that of an unsecured
general creditor. No assets of the Company will be held as collateral security
for the obligations of the Company hereunder, and all assets of the Company will
be subject to the claims of the Company’s creditors.
     6. Agreement Not Assignable. This Agreement and the Restricted Stock Units
awarded hereunder are not transferable or assignable by the Grantee; provided
that no provision herein shall prevent the transfer of such Restricted Stock
Units or the Shares related thereto by will or by the laws of descent or
distribution in the event of the Grantee’s death.
     7. Adjustments. If and to the extent that the number of Shares shall be
increased or reduced in the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, stock split, reverse stock split, spin-off,
combination, repurchase or exchange of Shares or other securities of the
Company, or similar corporate transaction, the number and kinds of shares
subject to the Restricted Stock Units awarded hereunder may be adjusted by the
Committee, in its sole discretion. In the event of any such transaction, the
Committee may provide in substitution for the Restricted Stock Units granted
hereunder such alternative consideration as it may determine to be equitable.
     8. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Indiana.
     9. Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment to the Plan or the Agreement shall
adversely affect the value or number of the Grantee’s Restricted Stock Units
without the Grantee’s written consent, except to the extent necessary to comply
with the provisions of Section 409A of the Code.
     10. Administration. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Grantee, the Company and all other interested persons. No member of the
Committee shall be personally liable for any

 



--------------------------------------------------------------------------------



 



action, determination or interpretation made in good faith with respect to the
Plan or this Agreement.
     11. Severability. If any provision of the Plan or this Agreement is,
becomes, or is deemed to be invalid, illegal or unenforceable in any
jurisdiction or would disqualify the Plan or award hereunder under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
purpose or intent of the Plan or award, such provision shall be stricken as to
such jurisdiction or award, and the remainder of the Plan or Agreement shall be
in full force and effect.
     12. Construction. The Restricted Stock Units granted hereunder are being
issued pursuant to Section 10 of the Plan (“Restricted Stock Award”) and are
subject to the terms of the Plan. A copy of the Plan has been given to the
Grantee, and additional copies of the Plan are available upon request during
normal business hours at the principal executive offices of the Company. To the
extent that any provision of this Agreement violates or is inconsistent with an
express provision of the Plan, the Plan provision shall govern and any
inconsistent provision in this Agreement shall be of no force or effect.
     13. Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first above written.

                Grantee:    
 
        CTS CORPORATION    
 
       
By:
  /s/Richard G. Cutter III    
 
        Richard G. Cutter III     Vice President, General Counsel     and
Secretary    

 